Citation Nr: 1525192	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-12 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service from October 1968 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2015.  A transcript of that hearing has been associated with the claims file. 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

The Veteran has asserted that he has diabetes mellitus as a result of exposure to herbicides while in active service.  Specifically, the Veteran has reported that he went ashore in the Republic of Vietnam via helicopter on a mail run while stationed aboard the USS Okinawa.  The Veteran has also asserted that he may have been exposed to herbicides while stationed aboard the USS Grayback.

Development was conducted in an attempt to verify the Veteran's in-country service in the Republic of Vietnam so as to concede his exposure to herbicides.  It was determined that while the USS Okinawa was documented to be in the official waters of the Republic of Vietnam while the Veteran was aboard, there was no conclusive proof of in-country service for purposes of conceding exposure.  However, recent interpretation of 38 C.F.R. § 3.307(a)(6)(iii) has changed regarding what bodies of water may constitute inland waterways of the Republic of Vietnam.  Therefore, with that change in mind, the research should be conducted again.

A review of the record shows that attempts to obtain the Veteran's personnel file have not been made in conjunction with his claim.  Therefore, it cannot be determined whether the Veteran was aboard the USS Grayback during a period in which it operated in the official waters of the Republic of Vietnam.  Further, while it is documented that the USS Okinawa operated in the official waters of the Republic of Vietnam, the specific location of those operations was not identified. 

Therefore, the Board finds that attempts to identify and obtain the Veteran's complete service personnel record, and any record of his service aboard the USS Grayback, should be made before a decision is made in this case.  

Additionally, attempts should be made to identify the specific locations of operations of the USS Okinawa and the USS Grayback while in the official waters of the Republic of Vietnam during the time periods the Veteran served aboard those vessels, to specifically include any operations in Da Nang Harbor. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel record, to include verification of the Veteran's service aboard the USS Grayback.  If efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.  

2.  Conduct the appropriate development to identify the specific locations of operations of the USS Okinawa and USS Grayback while in the official waters of the Republic of Vietnam during the time periods the Veteran served aboard those vessels, to specifically include any operations in Da Nang Harbor.  Development should include checking any USS Okinawa and USS Grayback deck logs or morning reports.

3.  Then, readjudicate the claim.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

